Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on April 4, 2022.

Restrictions/Elections.
Applicant’s election without traverse of Group I (Claims 1-5) in the reply filed on April 4, 2022 is acknowledged.

Status of Claims
Claims 1-7 are currently pending and are the subject of this office action.
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 4, 2022.
Claims 1-5 are under examination.

Priority
This application is a 371 of PCT/EP2019/064781 filed on 06/06/2019, which claims the benefit of foreign application: EPO EP18176697.3 filed on 06/08/2018.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snowden (WO 2001/24642, 04-2001, cited by Applicant).

For claim 1, Snowden teaches a formulation comprising 100 mg of Vitamin C and 5 mg of Vitamin B2 (riboflavin) in a Vitamin C/Riboflavin ratio of 20:1 (100 mg/5 mg) which anticipates the instantly claimed ratio (1:1 to 50:1) (see page 12, Table 2 and claim 9).

For claim 2, Snowden teaches the presence of acceptable excipients like: carboxymethylcellulose, microcrystalline cellulose, starch and modified starch (see page 10, lines 3-7 and see claim 6), all of which can be considered inert carriers.

For claim 3, Snowden teaches that the formulations are effective for the treatment of Inflammatory Bowel Disease (IBD) (see title, see page 1 under field of invention, see also claim 10).

For claim 4, Snowden teaches that the composition could be in solid form (see page 10, line 15).

For claim 5, Snowden teaches that the formulation can be in the form of a tablet (see page 9, line 31, see also claim 7)


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
June 21, 2022.